                                                


Exhibit 10.1






VERIFONE SYSTEMS, INC.
EXECUTIVE SEVERANCE PLAN
(Effective September 19, 2016)
1.Purpose. The purpose of the Verifone Systems, Inc. Executive Severance Plan
(the “Plan”) is to retain certain senior executives of the Company by providing
appropriate severance benefits and to ensure their continued dedication to their
duties in connection with certain types of termination of employment after a
Change in Control (as defined in Section 24(d) below).
2.Eligible Participants. Employees participating in the Plan (each, a
“Participant”) will be any executive of the Company who is selected by the
Compensation Committee in its sole discretion for coverage by the Plan; provided
that the Chief Executive Officer of the Company shall only be eligible to
receive benefits under Section 4(a).
3.Non-Change in Control Severance Benefits. If, during a period of time which is
not a CIC Termination Period under the Plan, the employment of a Participant is
terminated pursuant to a Qualifying Termination, then, subject to the
Participant’s execution of a Release, which shall be provided to the Participant
no later than five (5) days after the Date of Termination and must be executed
by the Participant, become effective and not be revoked by the Participant by
the sixtieth (60th) day following his or her Date of Termination, the Company
shall provide to the Participant:
(a)a lump-sum cash payment equal to the Participant’s Base Salary;
(b)a lump sum cash payment equal to the Participant’s actual annual cash bonus
earned for the year immediately preceding the year in which his or her Date of
Termination occurs; and
(c)for one (1) year after Participant’s Date of Termination, Participant, his or
her spouse and his or her dependents will continue to be entitled to participate
in the Company’s group health and life insurance plans in which the Participant
participates immediately prior to his or her Date of Termination at the same
rate as paid by similarly situated employees from time to time (“Benefits
Coverage”); provided that the Participant timely elects continuation coverage
under Section 4980B(f) of the Code; provided, further, that the Participant, his
or her spouse and his or her dependents shall cease to be entitled to Benefits
Coverage if and when the Participant obtains alternative employment and becomes
eligible for insurance coverage that is substantially similar to the Benefits
Coverage, in which case, the Participant must notify the Company within ten (10)
days of the commencement of such alternative employment; and provided, further,
that to the extent the applicable health and life insurance plans do not permit
continuation of the Participant’s or his or her spouse’s or dependents’
participation throughout such period, the Company shall provide the Participant,
on the first business day of each calendar quarter, in advance, with an amount
which is equal to the Company’s cost of providing such benefits, less the
applicable employee rate of participation.
The cash payments specified in Section 3(a) and, if applicable, Section 3(b)
shall be paid on the sixtieth (60th) day (or the next following business day if
the sixtieth (60th) day is not a business day) following the Participant’s Date
of Termination.


4.Change in Control Severance Benefits.
(a)Effect of a Change in Control on Performance-Based Equity Awards. In the
event of a Change in Control, each outstanding Performance-Based Equity Award
held by a Participant that was granted after the Effective Date will be deemed
earned at the actual performance level as of the date of the Change in Control
(taking into account, as applicable, the price per share of Company common stock
paid or implied in the transaction giving rise to the Change in Control) with
respect to all open performance periods (the “Earned Performance Award”) and
will cease to be subject to any further performance


                                                1

--------------------------------------------------------------------------------

                                                


conditions. A portion of each Earned Performance Award equal to the product of
(i) the Earned Performance Award and (ii) a fraction, the numerator of which is
the number of days that have elapsed since the beginning of the original
performance period through the date on which the Change in Control occurs, and
the denominator of which is the total number of days in such performance period,
will become immediately payable upon the Change in Control (in shares or cash,
as determined by the Compensation Committee in its discretion), and the
remainder of the Earned Performance Award will continue to be subject to
time-based vesting following the Change in Control in accordance with the
original performance period.
(b)Change in Control Severance Benefits. If, during a CIC Termination Period,
the employment of a Participant is terminated pursuant to a Qualifying
Termination, then, subject to the Participant’s execution of a Release, which
shall be provided to the Participant no later than five (5) days after his or
her Date of Termination and must be executed by the Participant, become
effective and not be revoked by the Participant by the sixtieth (60th) day
following his or her Date of Termination, the Company shall provide to the
Participant:
(i)a lump sum cash payment equal to the Participant’s Base Salary;
(ii)a lump sum cash payment equal to the Participant’s target annual cash bonus
for the year in which his or her Date of Termination occurs;
(iii)for one (1) year after Participant’s Date of Termination, Participant, his
or her spouse and his or her dependents will continue to be entitled to Benefits
Coverage; provided that the Participant timely elects continuation coverage
under Section 4980B(f) of the Code; provided, further, that the Participant, his
or her spouse and his or her dependents shall cease to be entitled to Benefits
Coverage if and when the Participant obtains alternative employment and becomes
eligible for insurance coverage that is substantially similar to the Benefits
Coverage, in which case, the Participant must notify the Company within ten (10)
days of the commencement of such alternative employment; and provided, further,
that to the extent that the applicable health and life insurance plans do not
permit continuation of the Participant’s or his or her spouse’s or dependents’
participation throughout such period, the Company shall provide the Participant,
on the first business day of each calendar quarter, in advance, with an amount
which is equal to the Company’s cost of providing such benefits, less the
applicable employee rate of participation; and  
(iv)effective as of the later of the Participant’s Date of Termination and the
Change of Control, any unvested equity-based awards held by the Participant
shall vest in full.
The cash payments specified in paragraphs (i) and, if applicable, (ii) of this
Section 4(b) shall be paid on the sixtieth (60th) day (or the next following
business day if the sixtieth (60th) day is not a business day) following the
Participant’s Date of Termination.


5.No Duplication of Benefits. Except as otherwise expressly provided pursuant to
the Plan, the Plan shall be construed and administered in a manner which avoids
duplication of compensation and benefits which may be provided under any other
plan, program, policy, or other arrangement or individual contract or under any
statute, rule or regulation. In the event a Participant is covered by any other
plan, program, policy, individually negotiated agreement or other arrangement,
in effect as of his or her Date of Termination, that may duplicate the payments
and benefits provided for in Section 3 or Section 4, the Compensation Committee
is specifically empowered to reduce or eliminate the duplicative benefits
provided for under the Plan, such that the Participant receives the treatment
provided for by the more favorable provision.
6.Withholding Taxes. The Company shall withhold from all payments due to the
Participant (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.


                                                2

--------------------------------------------------------------------------------

                                                


7.Expenses. If any contest or dispute shall arise under the Plan involving
termination of a Participant’s employment with the Company or involving the
failure or refusal of the Company to perform fully in accordance with the terms
hereof, each party shall be responsible for its own legal fees and related
expenses, if any, incurred in connection with such contest or dispute; provided,
however, that with respect to any contest or dispute arising after a Change in
Control, in the event the Participant substantially prevails with respect to
such contest or dispute, the Company shall reimburse the Participant on a
current basis for all reasonable legal fees and related expenses incurred by the
Participant in connection with such contest or dispute, which reimbursement
shall be made within thirty (30) days after the date the Company receives the
Participant’s statement for such fees and expenses.
8.No Guarantee of Continued Employment. Nothing in the Plan shall be deemed to
entitle the Participant to continued employment with the Company or any Related
Entity.
9.Restrictive Covenants.
(a)Noncompetition. If a Participant’s employment is terminated in accordance
with Section 3 or Section 4 of the Plan, then during the twelve (12) month
period immediately following the Participant’s Date of Termination (the
“Restricted Period”), the Participant shall not, directly or indirectly, manage,
control, participate in, consult with, render services for, or in any manner
engage in a Competitive Enterprise.
(b)Nonsolicitation. During the Restricted Period, the Participant shall not,
directly or indirectly through another entity:
(i)induce or attempt to induce any employee of the Company to leave the employ
of the Company, or in any way interfere with the relationship between the
Company and any employee,
(ii)hire any person who was an employee of the Company within 180 days prior to
the date of hire, or
(iii)solicit or attempt to solicit or induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company to transact
business with a Competitive Enterprise or to cease doing business with the
Company or in any way interfere with the relationship between any such customer,
supplier, licensee or business relation and the Company.
(c)Non-Disparagement. In the event a Participant’s employment is terminated in
accordance with Section 3 or Section 4 of the Plan, after the Participant’s Date
of Termination, (i) the Participant shall not make any statement that would
libel, slander or disparage the Company or its past or present officers,
directors, employees or agents and (ii) the Company and its directors and
officers shall not make any statement that would libel, slander or disparage the
Participant. Either the Participant or the Company may respond accurately to any
question, inquiry or request for information from any regulator or investor, or
when required by legal process or legal and regulatory requirements, including
disclosure requirements under applicable laws.
(d)Confidentiality. No Participant shall disclose to any unauthorized person,
firm, corporation or other entity or use for his or her own account any
information, observations and data obtained by the Participant during the course
of his or her employment concerning the business and affairs of the Company or
any Related Entities, including any information concerning acquisition
opportunities in or reasonably related to the Company’s business or industry of
which the Participant become aware during the Participant’s employment, without
the Board’s written consent, unless and to the extent that the aforementioned
matters:
(i)become generally known to and available for use by the public other than as a
result of the Participant’s acts or omissions,
(ii)were known to the Participant prior to the Participant’s employment with the
Company, or
(iii)are required to be disclosed pursuant to any applicable law or court order.


                                                3

--------------------------------------------------------------------------------

                                                


The Participant shall deliver to the Company upon the termination of the
Participant’s employment, or at any other time the Company may request in
writing, all memoranda, notes, plans, records, reports and other documents (and
copies thereof) relating to the business of the Company or any of its
subsidiaries (including, without limitation, all acquisition prospects, lists
and contact information) that the Participant may then possess or have under his
or her control. For the avoidance of doubt, nothing in the Plan or any agreement
with, or policy of, the Company restricts or impedes a Participant from
providing truthful information to governmental or regulatory bodies, including a
Participant’s right to make disclosures under the whistleblower provisions of
applicable law or regulations.
(e)Enforcement. If, at the time of enforcement of this Section 9, a court holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the maximum duration, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area, and the
court shall be allowed to revise the restrictions contained herein to cover the
maximum duration, scope and area permitted by law. Because each Participant’s
services are unique, the parties hereto agree that monetary damages would be an
inadequate remedy for any breach of this Section 9. Therefore, in the event of a
breach or threatened breach of this Section 9, the Company may, in addition to
other rights and remedies existing in its favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions hereof (without posting
a bond or other security).
(f)Recoupment; Cessation of Obligations. In the event that the Participant
breaches Section 9(a), 9(b), 9(c) or 9(d) hereof or materially breaches another
provision of the Release, the Company shall have the right to recoup from the
Participant all payments and benefits (or the value thereof as determined by the
Compensation Committee in its sole discretion) provided to such Participant
under the Plan and any obligation of the Company to make or provide any payments
or benefits under the Plan will cease.
10.Section 280G of the Code.
(a)In the event that any payments or benefits (whether under the Plan or
otherwise) payable to a Participant (i) constitute “parachute payments” within
the meaning of Section 280G of the Code, and (ii) but for this Section 10, would
be subject to the excise tax imposed by Section 4999 of the Code, then such
payments and benefits will be either (x) delivered in full, or (y) delivered as
to such lesser extent that would result in no portion of such payments and
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income and employment taxes and the excise tax imposed by Section 4999 of
the Code (and any equivalent state or local excise taxes), results in the
receipt by the Participant, on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such payments and benefits
may be taxable under Section 4999 of the Code. Any reduction in payments and/or
benefits required by this provision will occur in the following order: (1)
reduction of vesting acceleration of equity awards; (2) reduction of Benefits
Coverage; and (3) reduction of cash payments. In the event that acceleration of
vesting of equity awards is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant for equity awards. If two or
more equity awards were granted on the same date, each award will be reduced on
a pro-rata basis.
(b)All determinations required to be made under this Section 10, including the
reduction payments hereunder and the assumptions to be utilized in arriving at
such determinations, will be made by a public accounting firm that is retained
by the Company as of the date immediately prior to the Change in Control (the
“Accounting Firm”), which will provide detailed supporting calculations both to
the Company and the Participant within fifteen (15) business days of the receipt
of notice from the Company or the Participant that there has been a payment that
may be subject to Section 4999 of the Code, or such earlier time as is requested
by the Company, and whose determination will be conclusive and binding upon the
Participant and the Company for all purposes. For purposes of making the


                                                4

--------------------------------------------------------------------------------

                                                


calculations required by this Section 10, the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good-faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Participant agree to furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this provision. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this provision. Any determinations by the
Accounting Firm with respect to whether any payments or benefits are subject to
reduction under this Section 10 shall be binding upon the Company and the
Participant.
11.Successors; Binding Agreement. This Plan shall survive any Change in Control,
and the provisions of this Plan shall be binding upon the surviving corporation,
which shall be treated as the Company hereunder. The benefits provided under
this Plan shall inure to the benefit of and be enforceable by the Participant’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Participant dies while any amounts
would be payable to the Participant hereunder had the Participant continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Plan to such person or persons appointed in
writing by the Participant to receive such amounts or, if no person is so
appointed, to the Participant’s estate.
12.Notice.
(a)For purposes of the Plan, all notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or five (5) days after deposit in the United States mail,
certified and return receipt requested, postage prepaid and addressed as
follows:
If to the Participant:
The address listed as the Participant’s address in the Company’s personnel
files.
If to the Company:


Verifone Systems, Inc.
Attention: General Counsel
88 West Plumeria Drive
San Jose, CA 95134.
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
(b)A written notice of the Participant’s Date of Termination by the Company or
the Participant, as the case may be, to the other, shall (i) indicate the
specific termination provision in the Plan relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Participant’s employment under the
provision so indicated and (iii) specify the Date of Termination (which date
shall be not less than thirty (30) nor more than ninety (90) days after the
giving of such notice). The failure by the Participant or the Company to set
forth in such notice any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Participant or the Company
hereunder or preclude the Participant or the Company from asserting such fact or
circumstance in enforcing the Participant’s or the Company’s rights hereunder.




13.Full Settlement; Resolution of Disputes and Costs.
(a)In no event shall the Participant be obligated to seek other employment or
take other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of


                                                5

--------------------------------------------------------------------------------

                                                


the Plan and, except as provided in the Release, such amounts shall not be
reduced whether or not the Participant obtains other employment; provided that
the Participant’s entitlement to Benefits Coverage may terminate in connection
with the Participant’s commencement of alternative employment as set forth in
Section 3(c) or Section 4(b)(iii).
(b)Any dispute or controversy arising under or in connection with the Plan shall
be settled exclusively by arbitration in San Jose, California by three
arbitrators in accordance with the commercial arbitration rules of the American
Arbitration Association (“AAA”) then in effect. One arbitrator shall be selected
by the Company, the other by the Participant and the third jointly by these
arbitrators (or if they are unable to agree within thirty (30) days of the
commencement of arbitration, the third arbitrator will be appointed by the AAA).
Judgment may be entered on the arbitrators’ award in any court having
jurisdiction. Notwithstanding anything in the Plan to the contrary, any
arbitration panel that adjudicates any dispute, controversy or claim arising
between a Participant and the Company, or any of their delegates or successors,
in respect of a Participant’s Qualifying Termination that occurs during a CIC
Termination Period, will apply a de novo standard of review to any
determinations made by such person. Such de novo standard shall apply
notwithstanding the grant of full discretion hereunder to any such person or
characterization of any such decision by such person as final, binding or
conclusive on any party.
14.Employment with Subsidiaries. Employment with the Company for purposes of the
Plan shall include employment with any Related Entity.
15.Survival. The respective obligations and benefits afforded to the Company and
the Participant as provided in Sections 3, 4 (to the extent that payments or
benefits are owed as a result of a termination of employment that occurs during
the term of the Plan), 6, 7, 9, 11 and 13 shall survive the termination of the
Plan.
16.GOVERNING LAW; VALIDITY. EXCEPT TO THE EXTENT THE PLAN IS SUBJECT TO THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), ALL
RIGHTS AND OBLIGATIONS UNDER THE PLAN SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICT OF LAWS. THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THE PLAN SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY
OTHER PROVISION OF THE PLAN, WHICH OTHER PROVISIONS SHALL REMAIN IN FULL FORCE
AND EFFECT.
17.Amendment and Termination. The Compensation Committee may amend or terminate
the Plan at any time without the consent of the Participants and may remove a
Participant from the Plan for any reason; provided that no such removal will
take effect until the first day of the Fiscal Year immediately following the
Fiscal Year in which the removal action is taken by the Committee.
Notwithstanding the foregoing, during a CIC Termination Period, the Plan may not
be amended in a manner that is adverse to the interests of the Participants or
terminated by the Compensation Committee (or any successor committee thereto)
and any Participant’s participation hereunder may not be terminated, in each
case without the prior written consent of such Participant.
18.Interpretation and Administration. The Plan shall be administered by the
Compensation Committee (or any successor committee). The Compensation Committee
(or any successor committee) shall have the authority (a) to exercise all of the
powers granted to it under the Plan, (b) to construe, interpret and implement
the Plan, (c) to prescribe, amend and rescind rules and regulations relating to
the Plan, (d) to make all determinations necessary or advisable with respect to
the administration of the Plan, (e) to correct any defect, supply any omission
and reconcile any inconsistency in the Plan, and (f) to delegate its
responsibilities and authority hereunder to a subcommittee of the Compensation
Committee. All determinations by the Compensation Committee (or any successor
committee) shall be made in the committee’s reasonable discretion and be final
and binding on Participants; provided that a de novo standard of review will
apply to any such determinations made following a Change in Control.


                                                6

--------------------------------------------------------------------------------

                                                


19.Claims and Appeals. Participants may submit claims for benefits by giving
notice to the Company pursuant to Section 12 of the Plan. If a Participant
believes that he or she has not received coverage or benefits to which he or she
is entitled under the Plan, the Participant may notify the Compensation
Committee in writing of a claim for coverage or benefits. If the claim for
coverage or benefits is denied in whole or in part, the Compensation Committee
shall notify the applicant in writing of such denial within thirty (30) days
(which may be extended to sixty (60) days under special circumstances), with
such notice setting forth: (i) the specific reasons for the denial; (ii) the
Plan provisions upon which the denial is based; (iii) any additional material or
information necessary for the applicant to perfect his or her claim; and (iv)
the procedures for requesting a review of the denial. Upon a denial of a claim
by the Compensation Committee, the Participant may: (i) request a review of the
denial by the Compensation Committee or, where review authority has been so
delegated, by such other person or entity as may be designated by the
Compensation Committee for this purpose; (ii) review any Plan documents relevant
to his or her claim; and (iii) submit issues and comments to the Compensation
Committee or its delegate that are relevant to the review. Any request for
review must be made in writing and received by the Compensation Committee or its
delegate within sixty (60) days of the date the applicant received notice of the
initial denial, unless special circumstances require an extension of time for
processing. The Compensation Committee or its delegate will make a written
ruling on the applicant’s request for review setting forth the reasons for the
decision and the Plan provisions upon which the denial, if appropriate, is
based. This written ruling shall be made within thirty (30) days of the date the
Compensation Committee or its delegate receives the applicant’s request for
review unless special circumstances require an extension of time for processing,
in which case a decision will be rendered as soon as possible, but not later
than sixty (60) days after receipt of the request for review. All extensions of
time permitted by this Section 19 will be permitted at the sole discretion of
the Compensation Committee or its delegate. If the Compensation Committee does
not provide the Participant with written notice of the denial of his or her
appeal, the Participant’s claim shall be deemed denied.
20.Type of Plan. The Plan is intended to be, and shall be interpreted as an
unfunded employee welfare plan under Section 3(1) of ERISA and Section
2520.104-24 of the Department of Labor Regulations, maintained primarily for the
purpose of providing employee welfare benefits, to the extent that it provides
welfare benefits, and under Sections 201, 301 and 401 of ERISA, as a plan that
is unfunded and maintained primarily for the purpose of providing deferred
compensation, to the extent that it provides such compensation, in each case for
a select group of management or highly compensated employees (i.e., a “top hat”
plan).
21.Nonassignability. Benefits under the Plan may not be assigned by the
Participant. The terms and conditions of the Plan shall be binding on the
successors and assigns of the Company.
22.Section 409A.
(a)To the extent a Participant would otherwise be entitled to any payment or
benefit that under the Plan, or any plan or arrangement of the Company or its
affiliates, constitutes “deferred compensation” subject to Section 409A and that
if paid or provided during the six (6) months beginning on the date of
termination of a Participant’s employment would be subject to the Section 409A
additional tax because the Participant is a “specified employee” (within the
meaning of Section 409A and as determined by the Company), the payment or
benefit will be paid or provided (or will commence being paid or provided, as
applicable) to the Participant on the earlier of the six (6) month anniversary
of the Participant’s Date of Termination or the Participant’s death. In
addition, any payment or benefit due upon a termination of the Participant’s
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall be paid or provided to the Participant only upon a
“separation from service” as defined in Treasury Regulation Section 1.409A-1(h).
Each severance payment made under the Plan shall be deemed to be separate
payments, and amounts payable under Section 3 or Section 4 of the Plan shall be
deemed not to be a “deferral of compensation” subject to Section 409A to the
extent provided in the exceptions in Treasury Regulation Sections 1.409A-1(b)(4)
(“short-term deferrals”) and


                                                7

--------------------------------------------------------------------------------

                                                


(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation Sections 1.409A-1
through A-6.
(b)Any payment due upon a Change in Control will be paid only if such Change in
Control constitutes a “change in ownership” or “change in effective control”
within the meaning of Section 409A, and in the event that such Change in Control
does not constitute a “change in the ownership” or “change in the effective
control” within the meaning of Section 409A, such award will vest upon the
Change in Control and any payment will be delayed until the first compliant date
under Section 409A.
(c)Notwithstanding anything to the contrary in the Plan or elsewhere, any
payment or benefit under the Plan or otherwise that is exempt from Section 409A
pursuant to final Treasury Regulation Sections 1.409A-1(b)(9)(v)(A) or (C) shall
be paid or provided to the Participant only to the extent that the expenses are
not incurred, or the benefits are not provided, beyond the last day of the
Participant’s second taxable year following the Participant’s taxable year in
which the “separation from service” occurs; and provided, further, that such
expenses are reimbursed no later than the last day of the Participant’s third
taxable year following the taxable year in which the Participant’s “separation
from service” occurs. Except as otherwise expressly provided herein, to the
extent any expense reimbursement or the provision of any in-kind benefit under
the Plan is determined to be subject to Section 409A, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one (1) calendar year shall not affect the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which the
Participant incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit. Notwithstanding anything to the contrary in the
Plan or elsewhere, in the event that a Participant waives the provisions of
another severance or change in control agreement or arrangement to participate
in the Plan and such participation in the Plan is later determined to be a
“substitution” (within the meaning of Section 409A) for the benefits under such
agreement or arrangement, then any payment or benefit under the Plan that such
Participant becomes entitled to receive during the remainder of the waived term
of such agreement or arrangement shall be payable in accordance with the time
and form of payment provisions of such agreement or arrangement.
23.Effective Date and Term. The Plan shall be effective as of September 19, 2016
(the “Effective Date”) and terminate on October 31, 2020; provided that, if a
Change in Control occurs less than one (1) year prior to the end of the term of
the Plan, the term shall be extended such that it terminates one (1) year after
the date of the Change in Control.
24.Definitions. As used in the Plan, the following terms shall have the
respective meanings set forth below. Capitalized terms not defined herein shall
have the same meaning as under the Verifone Systems, Inc. (formerly, Verifone
Holdings, Inc.) 2006 Equity Incentive Plan, as may be amended from time to time,
or any successor plan thereto (the “2006 Plan”).
(a)“Base Salary” means the Participant’s annual rate of base salary as in effect
on the Participant’s termination date (or, if greater, the highest annual rate
of base salary during the twelve-month period immediately prior to the
Participant’s termination date).
(b)“Board” means the Board of Directors of the Company.
(c)“Cause” means any of the following with respect to a Participant:
(i)the Participant’s conviction of a felony or any crime or offense lesser than
a felony involving dishonesty, disloyalty or fraud with respect to the Company
or any Related Entity or any of their respective properties or assets;
(ii)the Participant’s gross negligence or willful misconduct that has caused
demonstrable and serious injury to the Company or a Related Entity, monetary or
otherwise;


                                                8

--------------------------------------------------------------------------------

                                                


(iii)the Participant’s willful refusal to perform or substantial disregard of
duties properly assigned, as determined by the Company or a Related Entity, as
the case may be;
(iv)the Participant’s breach of their duty of loyalty to the Company or a
Related Entity or any act of fraud or dishonesty with respect to the Company or
a Related Entity;
(v)the Participant’s engagement in insider trading;
(vi)the Participant’s breach of the Company’s ethics policy, as in effect from
time to time;
(vii)the Participant’s engagement in accounting improprieties as determined by
the Board in its discretion;
(viii)the Participant’s failure or refusal to cooperate with governmental
investigations involving the Company; or
(ix)the Participant’s disqualification or bar by any governmental or
self-regulatory authority from serving as an officer of the Company or any
Related Entity.
Notwithstanding the foregoing, if a Participant is party to an effective
employment agreement with the Company that provides a definition for “Cause”,
“Cause” shall have the same meaning as under such agreement.


(d)“Change in Control” has the meaning set forth in the 2006 Plan.
(e)“CIC Termination Period” means the period of time beginning three months
prior to a Change in Control and ending twelve (12) months following such Change
in Control; provided that the period of time three months prior to such Change
in Control shall only be considered part of the CIC Termination Period if the
Participant’s employment is terminated by the Company without Cause or by the
Participant for Good Reason at the request of a third party purchaser in
connection with a Change in Control, as determined in good faith by the
Compensation Committee.
(f)“Code” means the Internal Revenue Code of 1986, as amended.
(g)“Compensation Committee” means the Compensation Committee of the Board.
(h)“Competitive Enterprise” means:
(i)any business competing with the businesses of the Company as of a
Participant’s Date of Termination, or
(ii)any business in which the Company has entertained discussions or has
requested and received information relating to the acquisition of such business
by the Company during the six-month period immediately preceding the
Participant’s Date of Termination;
provided that the Participant may hold up to a 1% passive equity interest in a
public company that may be a Competitive Enterprise.
(i)“Company” means Verifone Systems, Inc., together with its subsidiaries.
(j)“Date of Termination” means the effective date on which the Participant’s
employment by the Company terminates as specified in a prior written notice by
the Company or the Participant, as the case may be, to the other, delivered
pursuant to Section 12.
(k)“Disability” means a disability that would entitle a Participant to payment
of regular disability payments under any Company disability plan or as otherwise
determined by the Compensation Committee.
(l)“Fiscal Year” means the period beginning on November 1 of a calendar year and
ending on October 31 of the following calendar year or such other period as
shall be designated by the Board as the Company’s fiscal year.
(m)“Good Reason” means the occurrence of one or more of the following
circumstances, without the Participant’s express written consent:


                                                9

--------------------------------------------------------------------------------

                                                


(i)the assignment to the Participant, without the Participant’s written consent,
of substantial duties that are materially inconsistent with the Participant’s
title, position, authority, duties, work location or responsibilities prior to
such assignment, or any other action by the Company which results in a material
diminution or material adverse change in the Participant’s title, position,
authority, duties, work location or responsibilities;
(ii)a material reduction by the Company in the Participant’s aggregate rate of
base salary or target annual bonus opportunity (including any material and
adverse change in the formula for such targets); or
(iii)the failure of the Company to obtain the assumption of the Company’s
obligations hereunder from any successor.
Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred unless (x) the Participant gives written notice to the Company
describing in reasonable detail the Good Reason event that has occurred within
ninety (90) days of the Participant’s obtaining knowledge of the event, (y) the
Company has failed within thirty (30) days of receipt of such written notice to
remedy the circumstances constituting Good Reason and (z) the Participant’s
termination of employment occurs no later than 150 days following the initial
existence of the circumstances constituting Good Reason.
Notwithstanding the foregoing, if a Participant is party to an effective
employment agreement with the Company that provides a definition for “Good
Reason”, “Good Reason” shall have the same meaning as under such agreement.


(n) “Performance-Based Equity Award” means any equity-based award that is
subject to pre-established performance criteria and is intended to constitute
performance-based compensation.
(o)“Qualifying Termination” means a termination of the Participant’s employment
with the Company (i) by the Company other than for Cause or (ii) by the
Participant for Good Reason after a Change in Control. Termination of the
Participant’s employment on account of death, Disability, by the Company for
Cause or by the Participant other than for Good Reason shall not be treated as a
Qualifying Termination. Notwithstanding the preceding sentence, the death of the
Participant after notice of termination for Good Reason or without Cause has
been validly provided shall be deemed to be a Qualifying Termination.
(p)“Related Entity” means any subsidiary or entity in which the Company holds at
least a 25% ownership interest, and any other entity designated by the Board.
(q)“Release” means a final and non-revocable general release in a form
determined by the Company.
(r)“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the final Treasury regulations issued thereunder.


 






                                                10